Title: To George Washington from Walter Stewart, 26 October 1784
From: Stewart, Walter
To: Washington, George



Dear Sir,
Philadelphia Octr 26th 1784

Not meeting with an Opportunity of forwarding Your Excellency a Letter has been the only Cause of my not writing since my return from the Havannah.
I have in the most sincere manner to thank Your Excellency for the kind Introduction You gave me to the Governor, it was paid every Attention to I could Possibly wish, and was the Cause in a great measure of my getting the business on which I went Effected.
My detention Exceeded every Idea I had when I left America, it was Occasion’d by a difference which has long Existed between

the Governor, Admiral, and Intendant; Individually they wish’d to do every thing in their power for me, but Collectively they Could not Agree on the mode.
I was fortunate in setting an Account of near twelve thousand Dollars with our Agent there. He has return’d to America where his losses and other distresses has reduced him to the Necessity of Calling his Creditors together; they have granted Him a length of time to settle his affairs and pay his debts.
The Season got so far Advanced before I return’d, that our friends have persuaded us not to go to Ireland untill the Spring; Indeed matters are becoming more and more Serious in that Quarter every day, And by that time I think We must Ascertain what is Meant by each Party.
The Marquis la fayette is at the Indian Treaty Where he made a Speech to those who had met, I am informed that the number was by no means equal to what was Expected, or could be wished & it is fear’d nothing of Consequence will be done.
Mrs Stewart Joins in respectful Compliments to your Excellency and Mrs Washington, and in hopes that you both enjoy perfect Health.
Inclos’d I forward a Letter from Governor Unzaga And Am Dr sir With the greatest respect & Esteem Yr Excellency’s Most Obedt Servant

Walter Stewart

